Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zaharchuk et al. (US 2021/0241458 A1; hereafter: Zaharchuk).
Regarding Claim 1, Zaharchuk teaches: a non-transitory computer-accessible medium having stored thereon computer-executable instructions (¶10: “the invention provides a method for training a diagnostic imaging device”; ¶36: “For both training and testing the neural networks, we used the Keras framework with Tensorflow backend, CUDA8 and CUDNN5.1, on a Linux server with 2 NVIDIA GTX 1080-TI GPUs.”; GPUs are commonly part of computer arrangements where computer-readable medium storing instructions is a core component.) for generating at least one gadolinium (Gd) enhanced map of at least one portion of at least one patient (Abstract: “The trained DLN is then used to predict a synthesized full-dose contrast agent image from acquired zero-dose and low-dose images”; ¶5: “Gadolinium based contrast agents (GBCAs) are widely used in MRI exams because of their paramagnetic properties, for applications such as angiography, neuroimaging and liver imaging.”), wherein, when a computing arrangement executes the instructions, the computing arrangement is configured to perform procedures comprising (¶10: “the invention provides a method for training a diagnostic imaging device”; ¶36: “For both training and testing the neural networks, we used the Keras framework with Tensorflow backend, CUDA8 and CUDNN5.1, on a Linux server with 2 NVIDIA GTX 1080-TI GPUs.”; GPUs are commonly part of computer arrangement containing components that execute instructions): receiving magnetic resonance imaging (MRI) information of the at least one portion (¶24: “The input to the deep learning network is a zero-contrast dose image 100 and low-contrast dose image 102”; ¶12: “The diagnostic imaging may be angiography, fluoroscopy, computed tomography (CT), ultrasound, or magnetic resonance imaging”); and generating the at least one Gd enhanced map based on the MRI information using at least one machine learning procedure (¶24: “while the output of the network is a synthesized prediction of a full-contrast dose image 116.”; ¶12: “For example, performing diagnostic imaging may include performing magnetic resonance imaging where the full contrast agent dose is at most 0.1 mmol/kg Gadolinium MRI contrast.”).
Regarding Claim 2, Zaharchuk teaches: the computer-accessible medium of claim 1, wherein the at least one Gd enhanced map is a full dosage Gd enhanced map (¶24: “while the output of the network is a synthesized prediction of a full-contrast dose image 116.”; ¶12: “For example, performing diagnostic imaging may include performing magnetic resonance imaging where the full contrast agent dose is at most 0.1 mmol/kg Gadolinium MRI contrast.”).
Regarding Claim 3, Zaharchuk teaches: the computer-accessible medium of claim 2, wherein the at least one full dosage Gd enhanced map is at least one full dosage Gd enhanced cerebral blood volume map (¶24: “while the output of the network is a synthesized prediction of a full-contrast dose image 116.”; ¶12: “For example, performing diagnostic imaging may include performing magnetic resonance imaging where the full contrast agent dose is at most 0.1 mmol/kg Gadolinium MRI contrast.”; ¶12: “The diagnostic imaging may be angiography, fluoroscopy, computed tomography (CT), ultrasound, or magnetic resonance imaging”; Figure 7 shows a set of images with a synthesized full dose brain neoplasm).
Regarding Claim 4, Zaharchuk teaches: the computer-accessible medium of Claim 1, wherein the at least one machine learning procedure is a convolutional neural network (¶8: “Embodiments of the invention use a deep learning network, such as a Convolutional Neural Network for image-to-image regression, with a pre-contrast image and low-contrast image as input, and with a predicted full-contrast image as output.”).
Regarding Claim 5, Zaharchuk teaches: the computer-accessible medium of claim 1, wherein the MRI information includes (i) at least one low-dosage Gd MRI scan, or (ii) at least one Gd-free MRI scan (¶24: “The input to the deep learning network is a zero-contrast dose image 100 and low-contrast dose image 102”; ¶12: “The diagnostic imaging may be angiography, fluoroscopy, computed tomography (CT), ultrasound, or magnetic resonance imaging”).
Regarding Claim 6, Zaharchuk teaches: the computer-accessible medium of claim 1, wherein the computer arrangement is further configured to generate a Gd contrast in the at least one Gd enhanced map using a T2-weighted MRI image of the at least one portion (¶50: “The zero does images in this case include multiple MR images acquired using different sequences (e.g., T1w, T2w, FLAIR, DWI) that show different appearance/intensity of different tissues. The trained network can then predict a synthesized full-contrast T1w to be used for diagnosis.”).
Regarding Claim 11, Zaharchuk teaches: the computer-accessible medium of claim 1, wherein the at least one machine learning procedure includes at least five encoding layers and at least five decoding layers (¶31: “The model is an encoder-decoder convolutional neural network with 3 encoder steps 500, 502, 504 and 3 decoder steps 506, 508, 510”; ¶32: “the network can have different number of layers, image size in each layers and variable connections between layers.”).
Regarding Claim 12, Zaharchuk teaches: the computer-accessible medium of claim 11, wherein each of the at least five encoding layers and each of the at least five decoding layers includes a residual connection (¶12: “In one embodiment, the DLN is an encoder-decoder convolutional neural network (CNN) including bypass concatenate connections and residual connections.”).
Regarding Claim 13, Zaharchuck teaches: the computer-accessible medium of claim 11, wherein each of the at least five encoding layers and each of the at least five decoding layers include two series 3x3 two-dimensional convolutions (¶31: “In each step, there are 3 convolutional layers connected by 3x3 Conv-BN-ReLU.”; Figure 5).
Regarding Claim 14, Zaharchuk teaches: the computer-accessible medium of claim 13, wherein (i) each of the at least five encoding layers is followed by a 2x2 max-pooling layer, and (ii) each of the at least five decoding layers is followed by at least one 2x2 upsampling layers (Figure 5; ¶31: “Encoding steps are connected in sequence by 2x2 max pooling, and decoding steps are connected in sequence by 2x2 up-sampling.”).
Regarding Claim 15, Zaharchuck teaches: the computer-accessible medium of claim 1, wherein the at least one machine learning procedure includes max-pooling and upsampling (¶31: “Encoding steps are connected in sequence by 2x2 max pooling, and decoding steps are connected in sequence by 2x2 up-sampling.”).
Regarding Claim 16, Zaharchuck teaches: the computer-accessible medium of claim 15, wherein the computer arrangement is further configured to perform the max-pooling and the upsampling using a factor of 2 (¶31: “Encoding steps are connected in sequence by 2x2 max pooling, and decoding steps are connected in sequence by 2x2 up-sampling.”).
Regarding Claim 17, Zaharchuk teaches: the computer-accessible medium of claim 16, wherein the at least one machine learning procedure includes at least one batch normalization layer and at least one rectified linear unit layer (¶31: “In each step, there are 3 convolutional layers connected by 3x3 Conv-BN-ReLU.”).
Regarding Claim 18, Zaharchuk teaches: the computer-accessible medium of claim 1, wherein the at least one portion is at least one section of a brain of the at least one patient (Figure 6-8 show image sets of portions of patients; ¶33: “the network was trained on around 300 2D slices of the co-registered 3D volumes in each patient”).
Regarding Claim 19, Claim 19 recites a method that is performed by the computer arrangement of Claim 1. Therefore, the rejection of claim 1 is equally applied (Abstract: “A method for diagnostic imaging with reduced contrast agent dose uses a deep learning network (DLN) that has been trained using zero-contrast and low-contrast images as input to the DLN and full-contrast images as reference ground truth images.”).
Regarding Claim 20, Claim 20 recites a system that houses and performs the instructions of the computer arrangement of Claim 1. Therefore, the rejection of Claim 1 is equally applied (¶10: “the invention provides a method for training a diagnostic imaging device”; ¶36: “For both training and testing the neural networks, we used the Keras framework with Tensorflow backend, CUDA8 and CUDNN5.1, on a Linux server with 2 NVIDIA GTX 1080-TI GPUs.”; GPUs are commonly part of computer arrangements that are a part of larger overall systems). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk as applied to claims above, and further in view of Xing et al. (US 2021/0313046 A1; hereafter: Xing).
Regarding Claim 7, Zaharchuk teaches: the computer-accessible medium of claim 1, wherein the at least one machine learning procedure includes at least one attention unit and at least one residual unit (¶31: “The residual connections 518, 520, 522, 524, 526, 528, 530 enable the model to synthesize a full-dose image 544.”; ¶8: “A residual learning approach is preferably used in prediction”) but does not explicitly teach that the machine learning procedure includes at least one attention unit.
In a related art, Xing teaches a machine learning procedure that includes at least one attention unit (¶14: “The deep neural network may include an attention mechanism”; ¶40: “More advanced deep learning techniques can be incorporated as well, such as using cycle consistency loss in a GAN, integrating the attention mechanism into a deep neural network, etc.”) for improved performance of the neural network over other standard architectures.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaharchuk with the above teachings of Xing to incorporate an attention mechanism/unit in a machine learning procedure. The motivation in doing so would lie in improved performance of the neural network over more standard architectures.
Regarding Claim 8, Zaharchuk, in view of Xing, teaches: the computer-accessible medium of claim 7, wherein the at least one machine learning procedure includes at least five layers (Zaharchuk: ¶31: “The model is an encoder-decoder convolutional neural network with 3 encoder steps 500, 502, 504 and 3 decoder steps 506, 508, 510”; Zaharchuk: ¶32: “the network can have different number of layers, image size in each layers and variable connections between layers.”).
Regarding Claim 9, Zaharchuk, in view of Xing, teaches: the computer-accessible medium of claim 8, wherein the at least one machine learning procedure includes at least one contraction path configured to encode at least one high resolution image into at least one low resolution representation (Zaharchuk: ¶31: “The model is an encoder-decoder convolutional neural network with 3 encoder steps 500, 502, 504 and 3 decoder steps 506, 508, 510”; Zaharchuk: Figure 5: the left half of figure 5 shows the contracting encoding path).
Regarding Claim 10, Zaharchuk, in view of Xing, teaches: the computer-accessible medium of claim 9, wherein the at least one machine learning procedure includes at least one expansion path configured to decode the at least one low resolution representation into at least one further high-resolution image (Zaharchuk: ¶31: “The model is an encoder-decoder convolutional neural network with 3 encoder steps 500, 502, 504 and 3 decoder steps 506, 508, 510”; Zaharchuk: Figure 5: the right half of figure 5 shows the expanding decoding path).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jensen (US 2019/0122348 A1), Kaplan et al. (US 2021/0052233 A1), Zaharchuk et al. (US 2020/0311914 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668    

/VU LE/Supervisory Patent Examiner, Art Unit 2668